DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 29 January 2021 has been entered. Claims [2] remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 11 “Thus, Applicant asserts that Barton fails to disclose "rebuilding [ ] control blocks" that includes "recreating, in the VTOC, format 1 and format 3 data set control blocks associated with the data set," as recited in Applicant's independent claims”, examiner respectfully disagrees and notes the following:
	Barton teaches the various formats of DSCB in [0056], and in [0058] notes that a change to a DSCB means that DSCB is no longer in the original format. Therefore, when Barton changes the state of the DSCB to process a soft deletion (Operation 406 described in [0066]), then the format of the DSCB is also changed. So there is no longer a format 1 or format 3 DSCB in the VTOC as they are now in a different state and the system no 
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al (US 20130018852 A1) hereinafter referred to as Barton.

Regarding claim 15, Barton teaches A system for preserving and recovering a deleted data set, the system comprising: 
at least one processor (Barton Fig. 2 central processing unit 210 and Random Access Memory (RAM) 214 and disk storage units 220);
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Barton Fig. 2 central processing unit 210 and Random Access Memory (RAM) 214 and disk storage units 220), the instructions causing the at least one processor to:
in response to deleting a data set from a volume, store metadata that is associated with the data set in a recovery area within a volume table of contents (VTOC) associated with the volume (Barton [0065] "In operation 406, a request to delete the data set is received"; [0066] "In operation 408, the indicator is changed to the second state in response to the request to delete the data set. In preferred embodiments, the data set is unchanged as a result of the request to delete the data set. In addition, additional information may be stored to the data set descriptor record in response to the request to delete the data set, such as the time of the request to delete the data set, where the request originated, or any other information that would be reasonably connected to the data set or the request to delete the data set, as would be understood by one of skill in the art upon reading the present descriptions"; [0053] "Further still, DSCBs may be stored in a mapping of the volumes on the physical storage medium or DASD, also known as a volume table of contents (VTOC) in the IBM.RTM. z/OS system architecture"; Barton is teaching that DSCBs (metadata) are stored in the VTOC of a volume. Upon receiving a deletion request, the DSCB (metadata) gathers additional data, updates the flags in the appropriate DSCB block, and then saves the updated metadata in the VTOC, creating a recovery area as the modified DSCB can be later used to recover the data set);
in response to receiving an instruction to restore the data set, determine if the associated metadata is present in the recovery area (Barton [0069] "In operation 410, a request to restore the deleted data set is received"; [0070] "In operation 412, the indicator is restored from the second state to the first state in response to the request to restore the data set"; Here the indicator is changed in the VTOC recovery area upon receiving a restore request. This could only be accomplished by finding the metadata in the VTOC recovery area (determining that the metadata is present)); and
if the associated metadata is present in the recovery area, use the associated metadata in the recovery area to rebuild the control blocks associated with the data set and thereby restore the data set to the volume, wherein rebuilding the control blocks comprises recreating, in the VTOC, format 1 and format 3 data set control blocks associated with the data set (Barton [0070] "In operation 412, the indicator is restored from the second state to the first state in response to the request to restore the data set"; [0057] "In the particular embodiments described herein, F1 DSCBs may contain pointer references to the associated data set, including the data set name, and may therefore be a primary tool for accessing data on the DASD when used in combination with the VTOC"; [0058] "Therefore, a z/OS user may accomplish a hard delete operation on a data set by modifying the F1 DSCB identifier in the z/OS VTOC. The modification may, in one embodiment, be such that the F1 DSCB is no longer recognized as a F1 DSCB, or any other valid DSCB format. As a result, the data sets associated with the (previously F1) DSCB are accordingly inaccessible unless and until the DSCB is restored to F1"; [0059] "In other embodiments, F0 DSCBs indicate that the associated physical storage space is free space. Therefore, a z/OS user may designate a physical storage space as free space, thereby releasing the physical storage space, by changing the format of the F1 DSCB associated with the corresponding data set from F1 to F0. Such modifications to DSCB format may release a storage space for overwrite regardless of its current usage or deletion status, for example, a space in active use or a grey space. Of course, many additional format designations may be possible, as would be understood by one of skill in the art upon reading the present descriptions"; Barton teaches the various formats that the DSCB may be in. Format 1 contains a description of the data set, and the first few extents. Format 3, while not taught by Barton, is known to be the next set of extents after the Format 1 list. Barton then goes on to teach for a deletion, the Format 1 DSCB is changed to a different state, and is thus no longer recognized as a Format 1 DSCB, and that other Format DSCB can also be changed. Then when the user wants to restore the data set, the indicator is changed in the VTOC ).

Independent claims 1 and 8 have substantially the same scope and limitations as claim 15 as they are respectively the corresponding Method and Computer program product claims. Therefore, claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Barton teaches The method of claim 1, wherein the metadata describes a location of the data set on the volume (Barton [0048] "In some approaches, data stored on a storage medium may be accessed using one or more data set descriptor records, which include information regarding the data to which the record refers, including without limitation, the size of the data, one or more indicators and/or identifiers classifying the data, and/or one or more pointers which indicate the location of the data"; The location of the data, in pointer form, is the location of the data set in the volume).

Regarding claim 9, Barton teaches The computer program product of claim 8, wherein the metadata describes a location of the data set on the volume (Barton [0048] "In some approaches, data stored on a storage medium may be accessed using one or more data set descriptor records, which include information regarding the data to which the record refers, including without limitation, the size of the data, one or more indicators and/or identifiers classifying the data, and/or one or more pointers which indicate the location of the data"; The location of the data, in pointer form, is the location of the data set in the volume).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Stuart et al (US 7,107,416 B2) hereinafter referred to as Stuart.

Regarding claim 16, Barton teaches The system of claim 15, however, Barton does not explicitly teach wherein the instructions further cause the at least one processor to, upon writing over a storage area occupied by the data set on the volume, delete the metadata from the recovery area.
Stuart teaches wherein the instructions further cause the at least one processor to, upon writing over a storage area occupied by the data set on the volume, delete the metadata from the recovery area (Stuart Col. 12 Lines 32-34, "if (at block 372) the timestamp at deletion 204 is set to a non-null timestamp value, which would occur when the record is shredded or deleted, then the metadata 200 associated with the record is deleted"; Col. 11 Lines 5-7, "S: indicates receipt of a command to transition to a shred state where the record is shredded, i.e., all the bits are overwritten one or more times and then deleted").
As Barton and Stuart are both in a similar field of endeavor of Memory Control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Barton with the Metadata removal of Stuart. One of ordinary skill in the art would have been motivated to make this modification because as noted in [0050] of Barton, once overwritten, data is no longer recoverable from that physical location. Therefore deleting the associated metadata would increase the amount of free space of the drive instead of saving metadata that can no longer be used.

Dependent claims 7 and 14 have substantially the same scope and limitations as claim 16 as they are respectively the corresponding Method and Computer program product .

Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Ashton et al (US 2008/0126723 A1) hereinafter referred to as Ashton

Regarding claim 17, Barton teaches The system of claim 15, wherein the metadata identifies at least one of a location of the data set on the volume (Barton [0048] "In some approaches, data stored on a storage medium may be accessed using one or more data set descriptor records, which include information regarding the data to which the record refers, including without limitation, the size of the data, one or more indicators and/or identifiers classifying the data, and/or one or more pointers which indicate the location of the data"; The location of the data, in pointer form, is the location of the data set in the volume), however, Barton does not explicitly teach and other volumes in which the data set is stored.
Aston teaches and other volumes in which the data set is stored (Ashton [0063] "The location module 215 locates 430 the data set on the backup volumes 115 using the metadata. In a certain embodiment, the retrieved metadata includes location data that locates the data set on the source volumes 110").
As Barton and Ashton are both in a similar field of endeavor of memory control it would have been obvious to a person having ordinary skill in the art before the effective filing Secondary Volumes of Ashton. One of ordinary skill in the art would have been motivated to make this modification because as noted in [0050] of Barton, if the data has been overwritten on the primary volume, the data cannot be recovered from that volume. However, if the dataset is also on a secondary volume, such as in Ashton, then the dataset can still be recovered.

Dependent claims 3 and 10 have substantially the same scope and limitations as claim 17 as they are respectively the corresponding Method and Computer program product claims. Therefore, claims 3 and 10 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 4, the combination of Barton and Ashton teaches The method of claim 3, wherein determining if the metadata is present in the recovery area further comprises determining if similar metadata is present in VTOCs of the other volumes (Ashton [0061] "In one embodiment, the retrieval module 210 determines 420 if the metadata for the data set is available. The retrieval module 210 may locate the catalog for instances of data sets stored on the source volumes 110 and search the catalog for the metadata of an instance of the data set"; While Ashton does not specify the location that the metadata is saved in, Barton does. Therefore, in combination, the retrieval module of Ashton would be searching the VTOC of Barton).

he system of claim 17, wherein determining if the metadata is present in the recovery area further comprises determining if similar metadata is present in VTOCs of the other volumes (Ashton [0061] "In one embodiment, the retrieval module 210 determines 420 if the metadata for the data set is available. The retrieval module 210 may locate the catalog for instances of data sets stored on the source volumes 110 and search the catalog for the metadata of an instance of the data set"; While Ashton does not specify the location that the metadata is saved in, Barton does. Therefore, in combination, the retrieval module of Ashton would be searching the VTOC of Barton).
Claims 5, 6, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Chauvet et al (US 20130047032 A1) hereinafter referred to as Chauvet.

Regarding claim 19, Barton teaches The system of claim 15, however, Barton does not explicitly teach wherein the metadata contains Virtual Storage Access Method (VSAM) Volume Data Set (VVDS) information associated with the data set.
Chauvet teaches wherein the metadata contains Virtual Storage Access Method (VSAM) Volume Data Set (VVDS) information associated with the data set (Chauvet [0005] "A VVDS is a data set that describes the dynamic characteristics of VSAM and system-managed data sets residing on a given volume. The VVDS is part of the integrated catalog facility (ICF) and contains information about data sets on the volume.  The VVDS is commonly used to provide attribute information so that, when opening or accessing a data set on the volume, the attributes of the data set are known").
As Barton and Chauvet are both in a similar field of endeavor of Memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Barton with the VVDS metadata of Chauvet. One of ordinary skill in the art would have been motivated to make this modification because as noted by Chauvet in [0005], rebuilding and validating the VVDS is time consuming, as such, by ensuring that the VVDS is included in the metadata, recovery times are improved.

Dependent claims 5 and 12 have substantially the same scope and limitations as claim 19 as they are respectively the corresponding Method and Computer program product claims. Therefore, claims 5 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 20, the combination of Barton and Chauvet teaches The system of claim 19, further comprising at least one of reinserting the VVDS information into a VVDS associated with the volume, and rebuilding the VTOC to reference the data set as it did before the data set was deleted (Chauvet [0043] "The data set auto-recovery apparatus 112a may reconstruct an entry in the VTOC for the VVDS 122 using the location information. In another embodiment, the data set auto-recovery apparatus 112b may reconstruct an entry in the VTOC for the VVDS 122").

Dependent claims 6 and 13 have substantially the same scope and limitations as claim 20 as they are respectively the corresponding Method and Computer program product claims. Therefore, claims 5 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132